UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2050


FREDRICK W. HEROLD, JR., Individually, and Derivatively on behalf of
Nominal Defendants of the Estate of Frederick William Herold, Julie A. Morrone,
Allison P. Dickie, Kristin M. Larimore, and Jonathan D. Herold,

                    Plaintiff - Appellant,

             v.

MERRILL LYNCH, PIERCE, FENNER & SMITH, INC.; BRADFORD E.
BUGHER; THE ESTATE OF FREDRICK WILLIAM HEROLD, Nominal
Defendant; JULIE A. MORRONE, Nominal Defendant; ALLISON P. DICKIE,
Nominal Defendant; KRISTIN M. LARIMORE, Nominal Defendant; JONATHAN
D. HEROLD, Nominal Defendant,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00449-JAG)


Submitted: January 22, 2019                                       Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Fredrick W. Herold, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Fredrick W. Herold, Jr., appeals the district court’s orders dismissing his civil

complaint under 28 U.S.C. § 1915(e)(2)(B) (2012), and denying his motion under Fed. R.

Civ. P. 59(e). We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Herold v. Merrill Lynch, Pierce,

Fenner & Smith, Inc., No. 3:18-cv-00449-JAG (E.D. Va. July 23 & Aug. 13, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2